VOTER FRANCHISE — EXTENDING Although Article X, Section9(d-1) of the Oklahoma Constitution, which restricts the voter franchise to ad valorem tax-paying voters, is not directly invalidated by the recent United States Supreme Court decisions, an election under that section might be defeated in an election contest. However, if such an election were to pass without contest, it would be valid. On the other hand, an election granting the franchise to all qualified voters would have no validity since there is no constitutional nor statutory authority for the same. There are two methods by which the constitutional and statutory authority may be amended to extend the franchise to qualified voters. One is by means of a case in the Oklahoma Supreme Court and the other is by amendment of the Constitution.  We have reviewed your request for an opinion in which you ask the following question: "In view of the recent court decisions will the requirement of having paid ad valorem taxes still have an effect on voting eligibility for the 10-mill local support levy provided by Article X, Section 9 (d-1) of the Oklahoma Constitution?" Opinion No. 71-138 issued by the Attorney General on February 19, 1971, to Dr. John W. Shackelford, as Acting Commissioner of Health reviewed your same question with respect to Article X, Section 9A, of the Oklahoma Constitution authorizing counties to provide a special ad valorem tax levy to assist in financing a county health department. It is our opinion that the discussion, analysis of the court decisions and opinion expressed in Opinion No. 71-138 are equally applicable to the present question. A copy of that opinion is attached hereto for reference.  It is therefore the opinion of the Attorney General that although Article X, Section 9 (d-1) of the Oklahoma Constitution, which restricts the voter franchise to ad valorem tax-paying voters, is not directly invalidated by the recent United States Supreme Court decisions, an election under that section might be defeated in an election contest. However, if such an election were to pass without contest, it would be valid. On the other hand, an election granting the franchise to all qualified voters would have no validity since there is no constitutional nor statutory authority for the same. There are two methods by which Stanley J. Alexander, OBA #198the constitutional and statutory authority may be amended to extend the franchise to qualified voters. One, is by means of a case in the Oklahoma Supreme Court and the other is by amendment of the Constitution.  (Gary M. Bush)